     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.431 Page 1 of 21


 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     STEPHEN TONEY,                                     Case No.: 3:18-CV-2786-WQH-KSC
       BOP #68132298,
12
                                         Plaintiff,       ORDER:
13
                          vs.                             (1) GRANTING DEFENDANT
14
                                                          WILLIAMS’ MOTION TO DISMISS
15                                                        PLAINTIFF’S SECOND AMENDED
       L. WILLIAMS II,                                    COMPLAINT [ECF No. 56];
16
                                      Defendant.
17                                                        (2) DENYING AS MOOT
                                                          PLAINTIFF’S REQUEST FOR
18
                                                          ENTRY OF DEFAULT [ECF No. 47,
19                                                        at 28-29];
20
                                                          (3) DENYING AS MOOT
21                                                        PLAINTIFF’S SECOND MOTION
                                                          FOR APPOINTMENT OF COUNSEL
22
                                                          [ECF No. 47, at 26-27]
23
24          Stephen Toney, (“Plaintiff”), currently housed at the Western Region Detention
25    Facility in San Diego, California, is proceeding pro se and in forma pauperis in this civil
26    rights action which the Court has previously construed as arising under Bivens v. Six
27    Unknown Named Agents, 403 U.S. 399 (1971).
28
                                                      1
                                                                             3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.432 Page 2 of 21


 1          Currently before this Court is Defendant Williams’ Motion to Dismiss Plaintiff’s
 2    Second Amended Complaint, (ECF No. 47, SAC). (See ECF No. 56.) Plaintiff has filed
 3    an Opposition and Williams has filed a Reply. (ECF Nos. 58, 59.) Attached to Plaintiff’s
 4    Second Amended Complaint is a Second Motion for Appointment of Counsel. (See SAC
 5    at 26-27). Also attached to the Second Amended Complaint are two documents Plaintiff
 6    submitted apparently in response to an order to show cause issued by the Court in its order
 7    on a prior motion to dismiss, (see ECF No. 46, at 15), directing Plaintiff to address the
 8    apparent failure to serve two John Doe defendants (the “Doe Defendants”) named in
 9    Plaintiff’s First Amended Complaint.         Plaintiff describes the first document as a
10    “Declaration in Support of Proper Served Amended Complaint on the two Doe
11    Defendants,” (see SAC at 16), and the second as a “Declaration for Entry of Default”
12    against the two Doe Defendants. (See id. at 28-29).
13          Having carefully considered Defendant Williams’ Motion, Plaintiff’s Second
14    Amended Complaint, and his Opposition, the Court GRANTS Defendant’s Motion to
15    Dismiss Plaintiff’s Second Amended Complaint and DISMISSES the Second Amended
16    Complaint without further leave to amend. The Court further DENIES as moot Plaintiff’s
17    Motion for Appointment of Counsel and Plaintiff’s Request for Entry of Default against
18    the Doe Defendants.
19    I.    Plaintiff’s Allegations
20          In 2018, while Plaintiff was a pretrial detainee housed at the Metropolitan
21    Correctional Center (“MCC”), he began experiencing symptoms “known to be caused by
22    Hepatitis C” “unlike []ever before.” (See SAC at 4.) Plaintiff requested treatment for his
23    symptoms, which included pain in his “liver areas; [his] lower abdomen and lower back,
24    in [his] gro[i]n, [and his] testicle[s] . . . .” (See id.) After two doctors informed him that
25    “BOP does not approve Hepatitis C treatment for detainees in pre-trial status,” Plaintiff
26    filed an administrative grievance requesting care. (See id.)
27          Plaintiff’s grievance was forwarded to Defendant Williams, the Warden of the MCC.
28    (See id.) Williams, who Plaintiff describes as a “non-medical official making medical
                                                    2
                                                                               3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.433 Page 3 of 21


 1    treatment” decisions, (see id. at 5), allegedly denied Plaintiff’s grievance, stating among
 2    other things that Plaintiff had not provided medical records substantiating his claim that he
 3    had Hepatitis C. (Id. at 4; see also id. at 20 (attaching grievance decision stating that
 4    Plaintiff “provided no previous medical records to MCC San Diego”).) According to
 5    Plaintiff, this response “appeared . . . to be another way to deny [him] Hepatitis C
 6    treatment,” even though Plaintiff was in custody “well over the time it take[s] to receive a
 7    complete round of treatment . . . .” (Id.) Plaintiff further alleges that in the decision
 8    denying Plaintiff’s grievance Williams falsely stated that Plaintiff “never complained of
 9    any symptom . . . .” (Id. at 6; see also id. at 20 (attaching Williams’ decision stating in
10    relevant part “[Plaintiff] also stated that [he] ha[s] no active symptoms” of Hepatitis C).)
11    In fact, Plaintiff alleges that when he met with a physician he complained of “having pain
12    around [his] liver areas,” and that he was prescribed pain medication. (See id. at 6.)
13          Plaintiff argues that Williams’ denial of his grievance violated Plaintiff’s right to
14    medical care and constitutes cruel and unusual punishment, and that as a result of the denial
15    of treatment he “ha[s] been enduring se[vere] emotional and physical pain . . . .” (Id. at 5.)
16    According to Plaintiff, Defendant Williams is aware that failing to treat Plaintiff’s Hepatitis
17    C increases his risk of “advance liver damage” as well. (Id. at 5.) Plaintiff also asserts that
18    Defendant Williams’ denial of treatment to Plaintiff constitutes “discrim[i]nation and not
19    providing [him] the equal protection of law.” (Id.) Plaintiff seeks compensatory and
20    punitive damages, as well as injunctive relief. (Id. at 8.)
21    II.   Procedural History
22          Plaintiff filed this action on December 10, 2018, alleging that numerous Defendants
23    including Williams violated his right to medical care and to be free “from cruel and unusual
24    punishment” by denying him care for Hepatitis C while he was a pretrial detainee. (See
25    ECF No. 1, at 3-6.) The Court subsequently granted Plaintiff’s motion to proceed in forma
26    pauperis, screened Plaintiff’s Complaint pursuant to 28 U.S.C. Sections 1915(e)(2) and
27    1915A, and ordered the U.S. Marshal to serve the Complaint on the named Defendants.
28    (See ECF No. 7, at 9.) After Defendant Williams, together with three others, Gwathney,
                                                     3
                                                                                3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.434 Page 4 of 21


 1    Nolte, and Samuels, moved to dismiss pursuant to Federal Rules of Civil Procedure
 2    12(b)(1) and 12(b)(6), (see ECF No. 22), Plaintiff filed a First Amended Complaint, (ECF
 3    No. 25), pursuant to Federal Rule of Civil Procedure 15(a)(1)(B). The First Amended
 4    Complaint largely mirrored Plaintiff’s initial Complaint, but added allegations against
 5    additional Defendants, Ghayour and Noonan, who allegedly failed to provide Plaintiff with
 6    adequate medical care, and the Doe Defendants, who were alleged to have participated in
 7    denying Plaintiff’s administrative appeals. (See ECF No. 25, at 10-13.)
 8          Defendants Gwathney, Nolte, Samuels, Williams moved to dismiss Plaintiff’s First
 9    Amended Complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).
10    (See ECF No. 30.) In an order granting in part and denying in part Defendants’ motion to
11    dismiss, the Court: (1) dismissed the claims against Gwathney and Nolte on the grounds
12    that they are immune from liability pursuant to the Public Health Service Act (“PHSA”),
13    42 U.S.C. Section 233; (2) dismissed a First Amendment retaliation claim against Williams
14    on the grounds that it would require an extension of Bivens contrary to the Supreme Court’s
15    decision in Ziglar v. Abbasi, 137 S. Ct. 1843 (2017); (3) dismissed a deliberate indifference
16    claim against Williams for failing to allege plausibly that Williams was aware of Plaintiff’s
17    medical condition or how Williams allegedly violated Plaintiff’s constitutional rights; and
18    (4) dismissed medical care claims against Samuels on qualified immunity grounds. (See
19    ECF No. 30, at 4-13.) In addition to dismissing the aforementioned claims on Defendants’
20    motion, pursuant to 28 U.S.C. Section 1915(e)(2), the Court dismissed sua sponte
21    Plaintiff’s claims against two additional Defendants, Ghayour and Noonan, who were
22    employed by a private entity and thus were not subject to liability under Bivens. (See id.
23    at 14.) Finally, noting that “[a] review of the Court’s docket indicates that Plaintiff has
24    failed to properly serve Defendants John Doe, Appeals Coordinator and John Doe,
25    Administrative Appeal Specialist,” the Court ordered Plaintiff to show cause why the
26    claims against the Doe Defendants should not be dismissed for failure to prosecute pursuant
27    to Federal Rule of Civil Procedure 4(m). (Id. at 15.) The Court granted Plaintiff leave to
28    amend “as to his claims of deliberate indifference to serious medical need as to Defendant
                                                    4
                                                                               3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.435 Page 5 of 21


 1    Williams only,” and denied leave to amend as to the remaining dismissed Defendants. (See
 2    id. at 16.)
 3           On October 30, 2019, Plaintiff filed his Second Amended Complaint, amending his
 4    allegations that Defendant Williams violated Plaintiff’s “right to medical care, Due
 5    Process, and Freedom from Cruel and Unusual Punishment (sic).” (SAC at 4.) Although
 6    the Second Amended Complaint does not reprise the allegations from the First Amended
 7    Complaint against the Doe Defendants, Plaintiff attached several documents to the Second
 8    Amended Complaint apparently in response to the Court’s order to show cause. (See SAC
 9    at 9-19, 28-34.) Among these documents are USM-285 forms dated August 16, 2019 for
10    the individuals Plaintiff alleges are the Doe Defendants, J. Baltazar and Ian Connors. (See
11    id. at 12-13.) Plaintiff argues that these forms show that both Doe Defendants were
12    properly served. (See SAC at 30-31; see also id. at 12-13.)
13           Also attached to Plaintiff’s Second Amended Complaint is a “S[e]cond Motion for
14    Appointment of Counsel,” (see id. at 26-27), and a “Declaration for Entry of Default”
15    against the Doe Defendants. (See id. at 28-29.) In the latter submission, Plaintiff states
16    that the Doe Defendants “were served by the United States Marshal . . . on [sic] July 2019,”
17    and argues that because “more than 60 days has elapsed since the date on which Defendant
18    J. Baltazar [sic] the ‘Regional Director’ and Defendant Ian Connors ‘National Inmates
19    Appeals Administrator[’] herein were served with summons and a copy of plaintiffs’ [sic]
20    complaint” and they “failed to answer or otherwise defend as to Plaintiffs’ [sic]
21    Complaint,” default should be entered. (See id. at 28-29.)
22    III.   Motion to Dismiss
23           A.      Standard of Review
24           Under Federal Rule of Civil Procedure 12(b)(6), a party may file a motion to dismiss
25    on the grounds that a complaint “fail[s] to state a claim upon which relief can be granted.” 1
26
27
             1
              Defendant Williams initially asserted that the availability of a Bivens remedy for the alleged
28    conduct was an aspect of subject matter jurisdiction, and therefore that this portion of his motion should
                                                          5
                                                                                         3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.436 Page 6 of 21


 1    A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the legal
 2    sufficiency of a claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001); Bryan v. City
 3    of Carlsbad, 207 F. Supp. 3d 1107, 1114 (S.D. Cal. Mar. 20, 2018).
 4           Because Rule 12(b)(6) focuses on the “sufficiency” of a claim rather than the claim’s
 5    substantive merits, “a court may [ordinarily] look only at the face of the complaint to decide
 6    a motion to dismiss,” Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th
 7    Cir. 2002), including the exhibits attached to it. See Fed. R. Civ. P. 10(c) (“A copy of a
 8    written instrument that is an exhibit to a pleading is a part of the pleading for all
 9    purposes.”); Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555
10    n.19 (9th Cir. 1990) (citing Amfac Mortg. Corp. v. Ariz. Mall of Tempe, Inc., 583 F.2d 426
11    (9th Cir. 1978) (“[M]aterial which is properly submitted as part of the complaint may be
12    considered” in ruling on a Rule 12(b)(6) motion to dismiss.) However, exhibits that
13    contradict the claims in a complaint may fatally undermine the complaint’s allegations. See
14    Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (a plaintiff can “plead
15    himself out of a claim by including . . . details contrary to his claims.”) (citing Steckman v.
16    Hart Brewing, Inc., 143 F.3d 1293, 1295-96 (9th Cir. 1998) (courts “are not required to
17    accept as true conclusory allegations which are contradicted by documents referred to in
18    the complaint.”))); see also Nat’l Assoc. for the Advancement of Psychoanalysis v. Cal. Bd.
19    of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (courts “may consider facts contained
20    in documents attached to the complaint” to determining whether the complaint states a
21
22
      be reviewed under the standards of review applicable to motions to dismiss pursuant to Federal Rule of
23    Civil Procedure 12(b)(1). See Mot. at 2-3. In his Reply, however, Defendant Williams disclaims reliance
      on Rule 12(b)(1), instead arguing that “it would be more appropriate to dismiss the claim for failure to
24    allege a cognizable claim pursuant to Fed. R. Civ. P. 12(b)(6).” See Reply at 3 n.6. This approach is
25    consistent with that of the Ninth Circuit, which has affirmed district court decisions dismissing claims
      under Rule 12(b)(6) for seeking unwarranted extensions of Bivens. See, e.g., Schwarz v. Meinberg, 761
26    F. App’x 732, 733-34 (9th Cir. 2019) (affirming orders granting a motion for summary judgment and a
      motion to dismiss pursuant to Rule 12(b)(6) on the grounds that plaintiff’s claims sought to inappropriately
27    extend Bivens). Although the Court agrees with Williams and follows the Ninth Circuit in applying Rule
      12(b)(6) to Williams’ entire motion, the Court also notes that dismissal is warranted regardless of whether
28    Plaintiff’s claims are analyzed under Rule 12(b)(1) or Rule 12(b)(6).
                                                           6
                                                                                          3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.437 Page 7 of 21


 1    claim for relief).
 2            “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
 3    accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
 4    556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007));
 5    Villa v. Maricopa Cnty., 865 F.3d 1224, 1228-29 (9th Cir. 2017). A claim is facially
 6    plausible “when the plaintiff pleads factual content that allows the court to draw the
 7    reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556
 8    U.S. at 678. Plausibility requires pleading facts, as opposed to conclusory allegations or
 9    the “formulaic recitation of the elements of a cause of action,” Twombly, 550 U.S. at 555,
10    which rise above the mere conceivability or possibility of unlawful conduct. Iqbal, 556
11    U.S. at 678-79; Somers v. Apple, Inc., 729 F.3d 953, 959-60 (9th Cir. 2013). “Threadbare
12    recitals of the elements of a cause of action, supported by mere conclusory statements, do
13    not suffice.” Iqbal, 556 U.S. at 678. While a pleading “does not require ‘detailed factual
14    allegations,’” Rule 8 nevertheless “demands more than an unadorned, the defendant-
15    unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
16    555).
17            Therefore, “[f]actual allegations must be enough to raise a right to relief above the
18    speculative level.” Twombly, 550 U.S. at 555. “Where a complaint pleads facts that are
19    merely consistent with a defendant’s liability, it stops short of the line between possibility
20    and plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678 (citation and quotes
21    omitted); accord Lacey v. Maricopa Cnty., 693 F.3d 896, 911 (9th Cir. 2012) (en banc).
22    “In sum, for a complaint to survive a motion to dismiss, the non-conclusory ‘factual
23    content,’ and reasonable inferences [drawn] from that content, must be plausibly suggestive
24    of a claim entitling the plaintiff to relief.” Moss v. United States Secret Serv., 572 F.3d 962,
25    969 (9th Cir. 2009) (quoting Iqbal, 556 U.S. at 678).
26            B.    Analysis
27                  1. Bivens
28            As the Court has previously explained, because Plaintiff seeks damages for alleged
                                                     7
                                                                                  3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.438 Page 8 of 21


 1    civil rights violations by federal officials, his claims arise under the implied federal cause
 2    of action established by the Supreme Court in Bivens. (See ECF No. 46, at 1.) “In Bivens
 3    v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, the Court broke new ground by
 4    holding that a person claiming to be a victim of an unlawful arrest and search could bring
 5    a Fourth Amendment claim for damages against the responsible agents even though no
 6    federal statute authorized such a claim.” Hernandez v. Mesa, 140 S. Ct. 735, 741 (2020)
 7    (internal parallel citations omitted).
 8          Since Bivens was decided, the Supreme Court has “only expanded this ‘implied
 9    cause of action’ twice.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017). First, in Davis v.
10    Passman, 442 U.S. 228 (1979), the Court recognized a Bivens remedy in the context of a
11    Fifth Amendment claim based on gender discrimination. See Abbasi, 137 S. Ct. at 1854.
12    Second, in Carlson v. Green, 446 U.S. 14, 24-25 (1980), the Court expanded Bivens to
13    Eighth Amendment inadequate medical care claims raised by a federal prisoner’s
14    decedents. Abbasi, 137 S. Ct. at 1854 (citing Carlson, 446 U.S. at 24-25 (concluding that
15    “[a] federal official contemplating unconstitutional conduct [in the context of an Eighth
16    Amendment] medical care [claim] . . . must be prepared to face the prospect of a Bivens
17    action.”)).
18          In Ziglar v. Abbasi, the Court made clear that “expanding the Bivens remedy is now
19    a ‘disfavored’ judicial activity.” 137 S. Ct. at 1857 (citing Iqbal, 556 U.S. at 675); see also
20    Hernandez, 140 S. Ct. at 742-43 (“We have stated that expansion of Bivens is ‘a disfavored
21    judicial activity,’ and have gone so far as to observe that if ‘the Court’s three Bivens cases
22    [had] been . . . decided today,’ it is doubtful that we would have reached the same
23    result . . . .” (quoting Abbasi, 137 S. Ct. at 1856-57) (internal citations and quotation marks
24    omitted) (alterations in original)). Accordingly, when asked to extend Bivens, courts must
25    engage in a two-step inquiry. See Hernandez, 140 S. Ct. at 743. “We first inquire whether
26    the request involves a claim that arises in a ‘new context’ or involves a ‘new category of
27    defendants.’” Id. (quoting Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 68 (2001)). The
28    term “new context” is broad, and refers to claims that are “‘different in a meaningful way
                                                     8
                                                                                3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.439 Page 9 of 21


 1    from previous Bivens cases decided by [the Supreme] Court.’” See id. (quoting Abbasi,
 2    137 S. Ct. at 1859). “A case might differ in a meaningful way because of the rank of the
 3    officers involved; the constitutional right at issue; the generality or specificity of the official
 4    action; the extent of judicial guidance as to how an officer should respond to the problem
 5    or emergency to be confronted; the statutory or other legal mandate under which the officer
 6    was operating; the risk of disruptive intrusion by the Judiciary into the functioning of the
 7    other branches; or the presence of potential special factors that previous Bivens cases did
 8    not consider.” Abbasi, 137 S. Ct. at 1860. Second, if the claim arises in a new context, the
 9    Court must then ask whether there are “‘special factors counseling hesitation’” in extending
10    Bivens “‘in the absence of affirmative action by Congress.’” Id. at 1857 (quoting Carlson,
11    446 U.S. at 18). In deciding whether “special factors exist, “the inquiry must concentrate
12    on whether the Judiciary is well suited, absent congressional action or instruction, to
13    consider and weigh the costs and benefits of allowing a damages action to proceed.” Id.
14    at 1857-58.
15           Williams argues that Plaintiff’s claims present a new Bivens context, and that special
16    factors counsel against extending Bivens to cover Plaintiff’s allegations. As outlined
17    above, Plaintiff’s claims stem from Williams’ denial of Plaintiff’s grievance seeking
18    treatment for Hepatitis C while Plaintiff was a pre-trial detainee, which Plaintiff alleges
19    deprived him of the rights to medical care and to be free from cruel and unusual
20    punishment, due process, and equal protection. (See SAC at 4.) Specifically, Plaintiff
21    alleges that after two doctors at the MCC informed him that “BOP does not approve
22    Hepatitis C treatment for detainees in pre-trial status,” he filed a grievance request that was
23    reviewed and denied by Williams. (See id.) Plaintiff takes issue with Williams’ ultimate
24    decision, arguing that it resulted in him “endur[ing] severe pain for over one year,” but also
25    the reasoning Williams used, contending that certain factual assertions contained in
26    Williams’ written decision were incorrect. (See id. at 5-6.)
27           Because Plaintiff is a pre-trial detainee alleging that federal officials violated his
28    rights to medical care and due process, and his right to be free from cruel and unusual
                                                       9
                                                                                   3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.440 Page 10 of 21


 1     punishment, his claims arise under the Fifth, not the Eighth Amendment. See, e.g., Kost v.
 2     Kozakiewicz, 1 F.3d 176, 188 (3d Cir. 1993) (applying Fifth Amendment Due Process
 3     Clause to federal pretrial detainees’ inadequate medical care claims); see also Bell v.
 4     Wolfish, 441 U.S. 520, 530, 535 (1979) (holding that the Fifth Amendment’s Due Process
 5     Clause prohibits subjecting federal pretrial detainees to conditions of confinement that
 6     “amount to punishment”). As Williams acknowledges, of the cases in which the Supreme
 7     Court has previously extended Bivens, Plaintiff’s claims most closely resemble those at
 8     issue in Carlson. (See ECF No. 56, at 16.)
 9           In Carlson, a prisoner alleged that prison officials “being fully apprised of the gross
10     inadequacy of medical facilities and staff” at a federal correctional facility “and of the
11     seriousness of [the prisoner’s] chronic asthmatic condition, nonetheless kept him in that
12     facility against the advice of doctors, failed to give him competent medical attention for
13     some eight hours after he had an asthmatic attack, administered contra-indicated drugs
14     which made his attack more severe, attempted to use a respirator known to be inoperative
15     which further impeded his breathing, and delayed for too long a time his transfer to an
16     outside hospital.” 446 U.S. at 17. The Supreme Court concluded that this conduct
17     supported a Bivens claim against the responsible officials under the Eighth Amendment.
18     See id. at 17 & n.1.
19           In ruling on the motion to dismiss Plaintiff’s First Amended Complaint, the Court
20     held that Plaintiff’s claims against BOP Director Samuels “for implementing the ‘Hepatitis
21     C treatment guidelines that all BOPs under [Samuels’] jurisdiction must [abide] by’” was
22     sufficiently similar to the claims in Carlson that Plaintiff did not allege a “‘new Bivens
23     context.’” (See ECF No. 46, at 7 (“Here, while the appropriate constitutional claim is one
24     brought under the Fifth Amendment rather than the Eighth Amendment . . . the Court finds
25     that a claim of deliberate indifference to a serious medical need through the denial of a
26     treatment based on a policy while incarcerated or detained is sufficiently similar to the
27     claims raised in Carlson. Therefore, the Court does not find that Plaintiff’s claim against
28     Samuels alleges a ‘new Bivens context.’” (quoting Abassi, 137 S. Ct. at 1864)).) There are
                                                    10
                                                                               3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.441 Page 11 of 21


 1     important differences, however, between the claims at issue in this motion and those
 2     asserted by the prisoner in Carlson and by Plaintiff against BOP Director Samuels in the
 3     First Amended Complaint.
 4           First, Williams’ degree of involvement in the alleged denial of medical care is
 5     different from the officials in Carlson or Defendant Samuels. Unlike Williams, the
 6     defendant prison officials in Carlson disregarded the advice of doctors, failed to provide
 7     competent medical care, and delayed the prisoner’s transfer to a hospital. See Carlson, 446
 8     U.S. at 17 & n.1. Likewise, Plaintiff alleged in the First Amended Complaint that BOP
 9     Director Samuels was “responsible for implementing the ‘Hepatitis C treatment guidelines
10     that all BOPs under his jurisdiction must [abide] by.’” (ECF No. 46, at 6 (quoting First
11     Am. Compl. at 9).) Williams, however, is not alleged to have been directly involved in the
12     decision to deny Plaintiff access to Hepatitis C treatment while in pre-trial status, nor did
13     he implement a BOP-wide policy of denying such treatment to pre-trial detainees. (See
14     SAC at 4-5.) Rather, Williams, a non-medical official, allegedly followed existing BOP
15     policy and the decisions of medical professionals like Drs. Gwathney and Nolte—decisions
16     that Plaintiff does not allege were medically unreasonable. See Hayes v. Snyder, 546 F.3d
17     516, 527 (7th Cir. 2008) (noting that “non-medical officials are entitled to defer to the
18     professional judgment of the facility’s medical officials” while rejecting allegations of
19     deliberate indifference against non-medical officials who reviewed plaintiff’s
20     administrative grievances); cf. Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004)
21     (“[A] mere ‘difference of medical opinion . . . [is] insufficient, as a matter of law, to
22     establish deliberate indifference” (quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.
23     1996))). Second, and relatedly, Plaintiff’s claims arise not from Williams directly denying
24     medical care to Plaintiff, but from Williams’ denials of Plaintiff’s grievance—a factor that
25     further distinguishes Plaintiff’s claim from the claim at issue in Carlson. See Cunningham
26     v. Milusnic, No. 5:19-cv-01244-JFW (AFM), 2019 WL 6435130, at *3 (C.D. Cal. Oct. 9,
27     2019) (concluding that Fifth Amendment Due Process Clause claims for, among other
28     things, failing to respond to grievances or address prisoner complaints, were “unlike any
                                                    11
                                                                                3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.442 Page 12 of 21


 1     that the Supreme Court has recognized in previous Bivens cases . . . .”); cf. Martinez v. U.S.
 2     Bureau of Prisons, No. 5:15-cv-02160-TJH (AFM), 2019 WL 5432052, at *8-9 (C.D. Cal.
 3     Aug. 20, 2019) (concluding that a claim for failure to treat a prisoner’s hypertension
 4     presented a new Bivens context because “the alleged deprivation is demonstrably different
 5     in kind and severity from that of Carlson” and due to the availability of administrative
 6     remedies”). Finally, despite Plaintiff’s efforts to recharacterize Williams’ actions as
 7     “discrimination” that “do[es] not have anything to do with Warden Williams” denying his
 8     grievance, (see ECF No. 58, at 10), such equal protection claims are even further afield
 9     from the Supreme Court’s prior Bivens cases. See Van Gessel v. Moore, No. 1:18-cv-
10     01478-DAD-GSA-PC, 2020 WL 905216, at *14-15 (E.D. Cal. Feb. 25, 2020) (“Plaintiff’s
11     equal protection claim bears little resemblance to the claim for gender discrimination in
12     employment recognized under the equal protection component of the Fifth Amendment’s
13     Due Process Clause in Davis . . . .” (citation omitted)).
14           As the Supreme Court has explained, even if a case has “significant parallels” to
15     previous Bivens cases and would result in only a “modest extension” of Bivens, it
16     nevertheless arises in a new context. See Abbasi, 137 S. Ct. at 1864. Thus, the Court finds
17     that the first prong of Abbasi is satisfied, and that Plaintiff’s claims arise in a new Bivens
18     context.   Accordingly, the Court must analyze whether there are “‘special factors
19     counseling hesitation’” against extending Bivens “‘in the absence of affirmative action by
20     Congress.’” Id. at 1857 (quoting Carlson, 446 U.S. at 18).
21           In deciding whether “special factors exist, “the inquiry must concentrate on whether
22     the Judiciary is well suited, absent congressional action or instruction, to consider and
23     weigh the costs and benefits of allowing a damages action to proceed.” Id. at 1857-58. As
24     the Ninth Circuit has observed, the presence of an “alternative remedial structure limits
25     [courts’] authority to infer a new Bivens cause of action.” Luis Buenrostro v. Fajardo, 770
26     F. App’x 807, 808 (9th Cir. 2019). In Luis Buenrostro, the Ninth Circuit found that “an
27     alternative remedial structure [to Bivens] exists, including through the Bureau of Prisons
28     administrative grievance process.” 770 F. App’x at 808. If, as the Ninth Circuit has
                                                     12
                                                                                3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.443 Page 13 of 21


 1     concluded, the administrative grievance process is an alternative remedial structure
 2     limiting the ability of Courts to infer a Bivens cause of action, then it would be puzzling if
 3     Plaintiff, dissatisfied with the results of that alternative process, could now bring a Bivens
 4     claim based on the grievance process. Cf. Vega v. United States, 881 F.3d 1146, 1155 (9th
 5     Cir. 2018) (“[N]o court has held that the plaintiff’s lack of success . . . while pursuing
 6     alternative remedies provides a basis for Bivens relief.”); Larkin v. Watts, 300 F. App’x
 7     501, 502 (9th Cir. Nov. 12, 2008) (improperly processing administrative grievances “does
 8     not give rise to a cognizable constitutional or Bivens claim”). Additionally, even if a
 9     damages remedy is unavailable, Plaintiff and other prisoners who believe their rights are
10     being violated by prison officials or BOP policies still may bring claims for declaratory or
11     injunctive relief outside of Bivens. See 18 U.S.C. § 3626; Malesko, 534 U.S. at 74
12     (“[U]nlike the Bivens remedy, which [has] never [been] considered a proper vehicle for
13     altering an entity’s policy, injunctive relief has long been recognized as the proper means
14     for preventing entities from acting unconstitutionally.”). Thus, Plaintiff’s assertions that
15     “Bivens is the only [l]aw I can use to challenge my claim,” are incorrect. (ECF No. 58, at
16     6.)
17           Because “any alternative, existing process for protecting the [Plaintiff’s] interest
18     amounts to a convincing reason for the Judicial Branch to refrain from providing a new
19     and freestanding remedy in damages,” the Court concludes that special factors counsel
20     against extending a Bivens remedy to Plaintiff’s claims. See Wilkie v. Robins, 551 U.S.
21     537, 550 (2007). Accordingly, Williams’ motion to dismiss is GRANTED.
22                  2. Failure to State a Claim
23           Even assuming that Plaintiff’s allegations do not seek an improper extension of
24     Bivens, Plaintiff nevertheless fails to state a cognizable claim.
25           “In the limited settings where Bivens does apply, the implied cause of action is the
26     ‘federal analog to suits brought against state officials under Rev. Stat. § 1979, 42 U.S.C.
27     § 1983.’” Iqbal, 556 U.S. at 675-76 (quoting Hartman v. Moore, 547 U.S. 250, 254 n.2
28     (2006)). Plaintiffs who seek to challenge the sufficiency of medical treatment provided
                                                     13
                                                                                3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.444 Page 14 of 21


 1     while in pretrial detention pursuant to 42 U.S.C. Section 1983 must allege facts sufficient
 2     to show that:
 3           (i) [each] defendant made an intentional decision with respect to the
             conditions under which [he] was confined; (ii) those conditions put [him] at
 4
             substantial risk of suffering serious harm; (iii) [each] defendant did not take
 5           reasonable available measures to abate that risk, even though a reasonable
             official in the circumstances would have appreciated the high degree of risk
 6
             involved—making the consequences of the defendant’s conduct obvious; and
 7           (iv) by not taking such measures, [each] defendant caused [his] injuries.
 8     Gordon v. Cnty. of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018); see also Bell, 441 U.S.
 9     at 535 (holding that when considering the conditions of pretrial detention, courts consider
10     whether the conditions amount to punishment); cf. Toguchi, 391 F.3d at 1057 (prison
11     officials act with deliberate indifference under the Eighth Amendment only if they know
12     of and disregard an excessive risk to the prisoner’s health); see also Blankenship v. Shinn,
13     696 F. App’x 237-38 (9th Cir. 2017) (affirming dismissal of federal pretrial detainee’s
14     inadequate medical care claims pursuant Bivens because, “under any potentially applicable
15     standard, [plaintiff] failed to allege facts sufficient to show that [defendant] knew of or
16     disregarded an excessive risk to [plaintiff’s] back problem.”).
17           In dismissing Plaintiff’s claims against Defendant Williams in the First Amended
18     Complaint, the Court noted that “[w]hile Plaintiff contends that Williams denied his
19     administrative grievance seeking medical treatment, he offers no other factual allegations
20     regarding Williams. Plaintiff does not allege that Williams had any specific factual
21     knowledge regarding his medical condition. Moreover, Plaintiff fails to explain how
22     Williams violated his constitutional rights through his ‘own misconduct.’” (ECF No. 46,
23     at 11 (citing Iqbal, 556 U.S. at 677).) In the Second Amended Complaint, Plaintiff alleges
24     that “William[s] is a non-medical official making medical treatment conditions from that
25     being said William[s] have to have knowledge of the risk of advance liver damage I face
26     at presents and in the future . . . .” (SAC at 5 (errors in original).) Elsewhere, Plaintiff
27     alleges that Williams misstated the contents of various medical records he reviewed in
28     deciding Plaintiff’s administrative grievance, and that “since Warden William[s] is allowed
                                                    14
                                                                               3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.445 Page 15 of 21


 1     to make medical decisions, have had to are [sic] should by me not[] receiving treatment it
 2     puts my illness to be in jeopardy of advance liver damage now and in the future.” (Id. at 6
 3     (errors in original).)
 4            These allegations fail to state a claim against Williams because “the mere
 5     participation of a prison official in plaintiff’s administrative appeal process does not give
 6     rise to a federal civil rights claim against such defendant.” Cunningham, 2019 WL
 7     6435130; see also Lee v. Matevousian, No. 1:18-cv-00169-GSA-PC, 2018 WL 5603593,
 8     at *5 (E.D. Cal. Oct. 26, 2018) (“[A] prisoner cannot state a due process claim based on
 9     the handling of his grievances.”). This is because, as the Ninth Circuit has explained,
10     “inmates lack a separate constitutional entitlement to a specific prison grievance
11     procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); see also Mann v.
12     Adams, 855 F.2d 639, 640 (9th Cir. 1988) (“There is no legitimate claim of entitlement to
13     a grievance procedure.”). The Ninth Circuit has made clear that this rule applies equally
14     to claims brought pursuant to 42 U.S.C. Section 1983 and Bivens. See Larkin, 300 F. App’x
15     at 501 (“Larkins’ claim that the defendants improperly processed his administrative
16     complaints or grievances does not give rise to a cognizable constitutional or Bivens claim”
17     (citing Ramirez, 334 F.3d at 860)); see also Fisher v. United States, No. CV 14-6499-
18     MMM (RNB), 2015 WL 5723638, at *9 (C.D. Cal. June 18, 2015) (“[T]o the extent that
19     plaintiff’s claim(s) against Warden Fox and/or Director Castillo are based on their role in
20     the denial of plaintiff’s administrative appeals, plaintiff’s allegations are insufficient to
21     state a Bivens claim against those defendants because the Ninth Circuit has held that a
22     prisoner has no constitutional right to an effective grievance or appeal procedure.”
23     (citations omitted)).
24            This rule bars Plaintiff’s claims even though the Second Amended Complaint
25     repeatedly characterizes Defendant Williams as “mak[ing] medical decisions” or “making
26     medical treatment conditions.” (See SAC at 5-6.) As the Second Amended Complaint
27     makes clear, Williams only became involved in Plaintiff’s requests for treatment “[a]fter
28     [Plaintiff] had been informed by Dr. Gwathney and Dr. Nolte that [Plaintiff] w[ould] not
                                                    15
                                                                                3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.446 Page 16 of 21


 1     be treated at Metropolit[a]n Correctional Center [because] BOP does not approve Hepatitis
 2     C treatment for detainees in pre-trial status . . . .” (SAC at 4; see also ECF No. 58, at 3
 3     (Plaintiff’s opposition to Williams’ motion, explaining that Williams became involved
 4     only after the “Cheif [sic] Medical Officer,” and Dr. Gwathney told Plaintiff that he “would
 5     not be treated due to [his] pre-trial custody status.”).) And other than the conclusory
 6     statements about Williams making “medical decisions,” the only involvement Williams is
 7     alleged to have had with Plaintiff is reviewing and denying his grievance.2 (See id. at 4-
 8     6.) As other courts have held, only individuals who cause or participate in civil rights
 9     violations can be held liable, and “[r]uling against a prison on an administrative complaint
10     does not cause or contribute to the violation.” See George v. Smith, 507 F.3d 605, 609-10
11     (7th Cir. 2007) (“A guard who stands and watches while another guard beats a prisoner
12     violates the Constitution; a guard who rejects an administrative complaint about a
13     completed act of misconduct does not.”).              Accordingly, Plaintiff’s statements about
14     Williams making “medical decisions” are simply “unadorned, the defendant-unlawfully-
15     harmed-me accusations” that are insufficient to plead a plausible claim for relief. Iqbal,
16     556 U.S. at 678.
17            Finally, although Plaintiff repeatedly describes Williams’ actions as constituting
18     “discrimination,” he also fails to state an equal protection claim. (See, e.g., SAC at 5; ECF
19     No. 58, at 6.) The “Equal Protection Clause of the Fourteenth Amendment commands that
20     no State shall ‘deny to any person within its jurisdiction the equal protection of the laws,’
21     which is essentially a direction that all persons similarly situated should be treated alike.”
22     City of Cleburn v. Cleburn Living Ctr., 473 U.S. 432, 439 (1985). Plaintiff does not allege
23     any facts suggesting that he was treated differently from others similarly situated based on
24
25            2
                Plaintiff’s opposition brief does state that “[i]t[’]s not that Warden Williams denied [his]
26     grievance request, however; he used Administration power to deny [him] Hepatitis C Medical Treatment,”
       however Plaintiff does not allege any facts concerning the use of “Administration power” in the Second
27     Amended Complaint or explain how, if at all, Williams denied him treatment except indirectly through
       denying Plaintiff’s grievance. (See ECF No. 58, at 6.)
28
                                                        16
                                                                                       3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.447 Page 17 of 21


 1     his membership in a protected class, nor does he allege a classification that implicates
 2     fundamental rights. See Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001). As
 3     a result, Plaintiff’s only remaining avenue is a “class of one” equal protection claim. See
 4     N. Pacifica LLC v. City of Pacifica, 526 F.3d 478, 486 (9th Cir. 2008) (“When an equal
 5     protection claim is premised on unique treatment rather than on a classification, the
 6     Supreme Court has described it as a ‘class of one’ claim.”). “In order to claim a violation
 7     of equal protection in a class of one case, the plaintiff must establish that the [defendant]
 8     intentionally, and without rational basis, treated the plaintiff differently from others
 9     similarly situated.” Id.; see also Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)
10     (“Equal protection rights are violated when (1) a person is a member of an identifiable
11     class; (2) that person is intentionally treated differently from others similarly situated; and
12     (3) there is no rational basis for the difference in treatment.”).
13           Plaintiff has not alleged any of the necessary elements of a claim for denial of equal
14     protection. Plaintiff has not alleged that he was “intentionally treated differently from
15     others similarly situated.” See Vill. of Willowbrook, 528 U.S. at 564. Plaintiff’s merely
16     alleges that Williams “discriminated” against him in some unspecified manner, or at best,
17     that he was intentionally treated differently from individuals who were not in pretrial
18     detention. (See SAC at 5 (“William[s’] denial can also be noted in the discrimination and
19     not providing me the equal protection of law.”).) These conclusory allegations are
20     insufficient. See, e.g., George v. Uribe, No. 11-CV-70 JLS (RBB), 2012 WL 993243, at
21     *6 (S.D. Cal. Mar. 23, 2012) (concluding that allegations that defendants “intentionally
22     treated Plaintiff differently from others” who participated in a prison riot was insufficient
23     without supporting facts). Additionally, Plaintiff fails to allege any facts from which the
24     Court could conclude that Williams’ actions were irrational or lacked a legitimate
25     penological interest. See Barbarin v. Dep’t of Corrs. & Rehab., No. 3:19-cv-1714-JAH-
26     RBB, 2019 WL 5454435, at *4 (S.D. Cal. Oct. 24, 2019) (plaintiff “fail[ed] to allege any
27     facts from which the Court could conclude that [defendants’] policy . . . lacks a rational or
28     penological interest.”).
                                                      17
                                                                                 3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.448 Page 18 of 21


 1                Accordingly, Defendant Williams’ Motion to Dismiss the claims against him for
 2     failing to state a claim is GRANTED.3
 3            C. Leave to Amend
 4            Because Plaintiff has already had the opportunity to amend in response to both
 5     Defendants’ first motion to dismiss, and the Court’s order on Defendants’ second motion
 6     to dismiss to no avail, and given the application of the Supreme Court’s decision in Abbasi
 7     to Plaintiff’s claims against Defendant Williams as outlined above, the Court finds that
 8     granting further leave to amend would be futile. See Gonzalez v. Planned Parenthood, 759
 9     F.3d 1112, 1116 (9th Cir. 2014) (“‘Futility of amendment can, by itself, justify the denial
10     of . . . leave to amend.’”) (quoting Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995));
11     Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir. 2009) (“[W]here the
12     plaintiff has previously been granted leave to amend and has subsequently failed to add the
13     requisite particularity to its claims, [t]he district court’s discretion to deny leave to amend
14     is particularly broad.” (internal quotation marks omitted) (second alteration in original)).
15     The Court also finds that granting leave to amend with respect to the Doe Defendants,
16     against whom Plaintiff has not alleged any claims in the Second Amended Complaint,
17     would be futile since they, like Williams, are allegedly to have violated Plaintiff’s rights
18     solely through their denials of his administrative appeals.
19     IV.    Plaintiff’s Request for Entry of Default
20            In its order on Defendants’ prior motion to dismiss the Court noted that
21     “the . . . docket indicates that Plaintiff has failed to properly serve Defendants John Doe,
22     Appeals Coordinator and John Doe, Administrative Appeal Specialist,” and ordered
23     Plaintiff to show cause why his claims against these Defendants should not be dismissed
24
25
26            3
                 Because the Court has found that Defendant Williams is entitled to dismissal as to all of Plaintiff’s
       claims, it need not reach any issues regarding qualified immunity. See Saucier v. Katz, 533 U.S. 194, 201
27     (2001) (“If no constitutional right would have been violated were the allegations established, there is no
       necessity for further inquiries concerning qualified immunity.”).
28
                                                             18
                                                                                              3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.449 Page 19 of 21


 1     for failure to prosecute pursuant to Federal Rule of Civil Procedure 4(m). (See ECF No.
 2     46, at 15.) Plaintiff subsequently filed his Second Amended Complaint, attaching a
 3     “Declaration In Support of Proper Served [sic] Amended Complaint on the two Doe
 4     Defendants” and completed USM-285 forms for the individuals, J. Baltazar and Ian
 5     Connors, dated August 16, 2019 that he argues show that both were properly served. (See
 6     SAC at 30-31; see also id. at 12-13.) Also attached to Plaintiff’s Second Amended
 7     Complaint is a “Declaration for Entry of Default” against the Doe Defendants. (See id. at
 8     28-29.) In it, Plaintiff states that the Doe Defendants “were served by the United States
 9     Marshal . . . on [sic] July 2019,” and argues that because “more than 60 days has elapsed
10     since the date on which Defendant J. Baltazar [sic] the ‘Regional Director’ and Defendant
11     Ian Connors ‘National Inmates Appeals Administrator[’] herein were served with
12     summons and a copy of plaintiffs’ [sic] complaint” and they “failed to answer or otherwise
13     defend as to Plaintiffs’ [sic] Complaint,” default should be entered. (See id. at 28-29.) The
14     Court construes this document as a request for entry of default against the Doe Defendants.
15           Contrary to Plaintiff’s characterization, the Doe Defendants were not served in July
16     2019. Although the Marshal’s Service first mailed the request for waiver of service to
17     Defendant Baltazar on August 30, 2019, service was not (and could not be) effected merely
18     by mailing that form. See Fed. R. Civ. P. 4(d)-(e) (specifying rules of waiver of service of
19     process, which may be accomplished by mail, and service of process, which is required in
20     the absence of a waiver and may not ordinarily be effected by mail). A notation on the
21     form states that on October 28, 2019, “per legal [Baltazar] no longer employed there will
22     forward to US Armed Forces.” (See ECF No. 49, at 1.) Another request for waiver of
23     service was sent that day, evidently to a more current address. (Id. at 2.) On November
24     14, 2019, Baltazar signed and returned that waiver form, which stated that “I [Baltazar]
25     understand that a judgment may be entered against me . . . if an answer or motion under
26     Rule 12 is not served . . . within 60 days after October 28, 2019,” but by the time he agreed
27     to waive service no answer or motion was required from him because Plaintiff’s operative
28     complaint was the Second Amended Complaint, which contains no claims against him.
                                                    19
                                                                                3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.450 Page 20 of 21


 1     See Ramirez v. Cnty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“[A]n
 2     amended complaint supersedes the original, the latter being treated thereafter as non-
 3     existent.”). As a result, Plaintiff’s “Declaration for Entry of Default” against Defendant
 4     Baltazar is DENIED as moot.
 5           Although the facts are somewhat different with respect to Defendant Connors, the
 6     result is the same. According to a proof of service form, Defendant Connors was personally
 7     served with the summons and complaint on October 2, 2019. (See ECF No. 54, at 2; but
 8     see ECF No. 56, at 2 n.6 (Government’s brief asserting without explanation that “Mr.
 9     Connors has not yet been served.”).) Assuming that Defendant Connors was served with
10     the summons and complaint on that date, he had 21 days to file an answer or responsive
11     motion. See Fed. R. Civ. P. 12(a)(1)(A)(i). Defendant Connors did not, however, file a
12     responsive pleading or motion on or before October 23, 2019. (See ECF No. 56, at 2 n.6
13     (noting that the Assistant United States Attorney representing Defendant Williams
14     “recently received permission to represent . . . Mr. Connors in [his] individual capacit[y],”
15     and arguing that because “the SAC does not allege any claims against [him] . . . , there is
16     nothing for [him] . . . to respond to.”).) Even if these actions constituted a default at the
17     time, however, Plaintiff’s decision to file a Second Amended Complaint shortly after
18     October 23, 2019 omitting any claims against Defendant Connors rendered any request for
19     entry of default against Defendant Connors moot. See, e.g., ThermoLife Int’l, LLC v.
20     Sechel Holdings, Inc., No. CV 14-2291-PHX-JAT, 2015 WL 1521779, at *1 (D. Ariz. Apr.
21     3, 2015) (concluding that filing an amended complaint renders “a default based on the
22     original complaint . . . ineffectual and non-existent” and thus denying a motion for default
23     judgment as moot); see also Ogunsalu v. Nair, 264 F. App’x 672, 674 (9th Cir. 2008)
24     (affirming denial of motion for entry of default judgment where plaintiff’s subsequent
25     filings superseded the original complaint). Accordingly, Plaintiff’s “Declaration for Entry
26     of Default” against Defendant Connors is DENIED as moot as well.
27     ///
28     ///
                                                    20
                                                                                3:18-CV-2786-WQH-KSC
     Case 3:18-cv-02786-WQH-KSC Document 60 Filed 04/20/20 PageID.451 Page 21 of 21


 1     V.    Second Motion for Appointment of Counsel
 2           Because the Court dismisses Plaintiff’s Second Amended Complaint without further
 3     leave to amend, Plaintiff’s motion for appointment of counsel, (See SAC at 26-27), is moot,
 4     and is therefore DENIED.
 5     VI.   Conclusion and Orders
 6           Accordingly, the Court:
 7           (1)    GRANTS Defendant Williams’ Motion to Dismiss Plaintiff’s claims (ECF
 8     No. 56);
 9           (2)    DENIES as moot Plaintiff’s Request for Entry of Default against the Doe
10     Defendants (SAC at 28-29);
11           (3)    DENIES as moot Plaintiff’s Second Motion for Appointment of Counsel
12     (SAC at 26-27); and
13           (4)    DENIES further leave to amend as futile. See Schmier v. U.S. Court of
14     Appeals for the Ninth Circuit, 279 F.3d 817, 824 (9th Cir. 2002) (recognizing that “[f]utility
15     of amendment” is a proper basis for dismissal without leave to amend).
16           The Clerk shall enter judgment accordingly and close the file.
17           IT IS SO ORDERED.
18      Dated: April 20, 2020
19
20
21
22
23
24
25
26
27
28
                                                     21
                                                                                3:18-CV-2786-WQH-KSC
